Citation Nr: 0637524	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  04-39 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
incurred at a non-VA facility from January 14-15, 2004.


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from July 1968 to January 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 administrative 
determination by the Department of Veterans Affairs Medical 
Center (VAMC) in Boise, Idaho.




FINDINGS OF FACT

1.  The veteran has no service-connected disabilities.

2.  The veteran received treatment in the VA health care 
system within the 24-month period preceding the non-VA 
emergency treatment on January 14, 2004.

3.  The veteran has no health insurance, and he is personally 
and financially liable for payment to St. Alphonsus Regional 
Medical Center for emergency care received on January 14-15, 
2004.  

4.  VA medical facilities were not feasibly available to 
provide emergency treatment initiated on January 14, 2004, at 
a non-VA emergency room facility, and an attempt to use them 
beforehand was not reasonable, as the veteran's condition was 
of such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate medical 
attention would have been hazardous to life or health.

5.  The veteran was safely transferred to a VA facility as 
soon as his condition stabilized.  


CONCLUSION OF LAW

The criteria have been met for entitlement to payment or 
reimbursement for unauthorized medical services provided at 
St. Alphonsus Regional Medical Center from January 14-15, 
2004.  38 U.S.C.A. §§ 1725, 1728 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 17.120, 17.121 17.000-17.1008 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  In the instant case, the veteran's claim 
is being granted.  As such, any deficiencies with regard to 
VCAA are harmless and nonprejudicial.

The appellant maintains that the private medical services 
were rendered in an emergency and that VA facilities were not 
feasibly available.  

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that three criteria are met: (a) The care 
and services rendered were either: (1) for an adjudicated 
service-connected disability, or (2) for a non-service-
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (formerly § 17.48(j)) (2000); and (b) The services 
were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health; and (c) No 
VA or other Federal facilities were feasibly available and an 
attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.  See 38 U.S.C.A. § 1728; 38 
C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 
(1998).

It is not contended or shown that the veteran has established 
service connection for any disability for which he received 
medical care on January 14-15, 2004.  Additionally, inasmuch 
as service connection is not in effect for any disability, 
the veteran's disabilities for which he received care on 
January 14-15, 2004, were not aggravating any service-
connected disability and the veteran has not established a 
total disability permanent in nature, resulting from service-
connected disability.  Therefore, payment or reimbursement 
for private medical care provided on January 14-15, 2004, is 
not permitted under the provisions of 38 U.S.C.A. § 1728.  

However, payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. 
§§ 17.1000-1008 (2006).

The criteria set forth in 38 U.S.C.A. § 1725 provides general 
authority for reimbursement for the reasonable value of 
emergency treatment furnished in a non-Department facility 
for those veterans who are active Department health-care 
participants (enrolled in the annual patient enrollment 
system and recipients of Department hospital, nursing home, 
or domiciliary care under such system within the last 24-
month period) and who are personally liable for such 
treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.

Moreover, under this statute, "emergency treatment" is 
defined as medical care or services furnished when VA or 
other Federal facilities are not feasibly available and an 
attempt to use them beforehand would not be reasonable, when 
such care or services are rendered in a medical emergency of 
such nature that a prudent lay person reasonably expects that 
delay in seeking immediate medical attention would be 
hazardous to life or health, and only until such time as the 
veteran can be transferred safely to a VA or other Federal 
facility.  38 U.S.C.A. § 1725(f)(1) (2006).

The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there was an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of treatment 
could result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ).  

In this case, the record reflects that the veteran was found 
by local police on January 14, 2004, lying down in a snow-
pile in the parking lot of a Pizza Hut in a confused and 
hypothermic state.  When EMS arrived at the scene, the 
veteran was minimally responsive and he was very cold on 
examination.  He was not answering questions or interacting 
with EMS personnel appropriately.  At the time of arrival at 
St. Alphonsus emergency room, the veteran was not arousal and 
was therefore unable to provide any details of history of 
present illness.  The veteran's girlfriend was present, but 
she was only able to provide a history of IV methamphetamine 
abuse and insulin-dependant diabetes.  She did not know his 
social security number.  On examination in the emergency 
room, the veteran was noted to have a depressed level of 
consciousness, and he was very cool to the touch.  The 
veteran was moderately hypothermic, with a temperature of 
33.6 degrees obtained by a temperature probe Foley.  Blood 
chemistry showed significantly elevated glucose at 261.  
Arterial blood gas showed pH slightly below normal at 7.34, 
PO2 high at 112, bicarbonate slightly low at 23, and oxygen 
saturation normal.  Urine tox screen was positive for 
amphetamines and opiates.  The examiner opined that the 
depressed level of consciousness may have been due to the 
hypothermia.  On the afternoon of admission, the veteran was 
found to be unresponsive.  He had no corneal reflex and had 
decreased respirations.  He was transferred to ICU where he 
was given Narcan, to which he responded rapidly.  The veteran 
was found medically stable for discharge the next day, and he 
was transferred to a VA facility.  

According to the record, the veteran is an active Department 
health-care participant (enrolled in the annual patient 
enrollment system and recipients of Department hospital, 
nursing home, or domiciliary care under such system within 
the last 24-month period) and who is personally liable for 
such treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.

Additionally, it is not disputed that the veteran's medical 
condition on January 14, 2004 required emergent treatment.  

Thus, the central issue in this case is whether a VA or other 
Federal facility/provider was feasibly available and if so, 
whether an attempt to use them before hand would have been 
considered reasonable by a prudent layperson.

The veteran's claim was denied by VAMC on the basis that VA 
facilities were feasibly available and a prudent layperson 
would not have reasonably viewed the visit as an emergency or 
thought that a delay in seeking immediate attention would 
have been hazardous to life or health.  

Under 38 C.F.R. § 17.1002, one of the regulations 
implementing 38 U.S.C.A. § 1725, emergency services exist 
where treatment is for a condition of such a nature that a 
prudent lay person would have reasonably expected that delay 
in seeking immediate medical attention would have been 
hazardous to life or health, and indicates that this standard 
is met if there is an emergency medical condition manifesting 
itself by acute symptoms of sufficient severity (including 
severe pain) that a prudent lay person who possesses an 
average knowledge of health and medicine would reasonably 
expect the absence of immediate medical attention to result 
in placing the health of the individual in serious jeopardy, 
serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part.  38 C.F.R.  § 
17.1002(b) (2006).  See also Hennessey v. Brown, 7 Vet. App. 
143, 147 (1994) (defining a medical emergency as a sudden, 
generally unexpected occurrence or set of circumstances 
demanding immediate action).

As noted previously, the law does not require that a 
veteran's treatment actually be proven emergent, from a 
purely medical standpoint, in order to qualify for payment or 
reimbursement under 38 U.S.C.A. § 1725.  Rather, it need only 
be demonstrated that the initial evaluation and treatment was 
for a condition of such a nature that a prudent layperson 
would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life 
or health.  The implementing regulation specifically provides 
that this standard is considered to be met under 
circumstances where a condition manifests itself by acute 
symptoms of sufficient severity (including severe pain) that 
a prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing the health 
of the individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.

While the veteran should attempt at all times to use a VA 
hospital whenever possible in light of the very high costs 
involved in private care, clearly impacting VA's ability to 
help veterans overall, here, inasmuch as the veteran was 
found in a moderately hypothermic and confused state, the 
Board finds that this standard has been met.  The veteran's 
medical condition as reported by EMS and the admitting triage 
unit on January 14, 2004 indicated that the veteran was 
essentially unable to communicate to anyone that he needed to 
be transported to a VA facility.  Further, given the apparent 
emergent nature of the veteran's condition, the Board is 
satisfied that a VA medical facility was not feasibly 
available.  In other words, although the VAMC was available, 
it cannot be considered feasibly available because there was 
no one, including the veteran, who could direct the EMS 
personnel to transport the barely conscious and confused 
veteran to a VA facility.  

The Board is aware that the veteran may be an IV drug abuser, 
and that his use of drugs may have contributed to his 
"depressed state of consciousness" at the time he was found 
by the paramedics on January 14, 2004; however, the admitting 
physician opined that his diagnosis of hypothermia may have 
caused the depressed level of consciousness.  Thus, it would 
be speculation to attribute the sole cause of the veteran's 
confusion and depressed state of consciousness to the 
veteran's drug use, given the opinion that the veteran's 
hypothermia may have caused the veteran to be in a state 
during which he was unable to communicate with EMS personnel.  

In sum, the veteran meets all the requirements for payment or 
reimbursement for the cost of unauthorized private medical 
expenses under 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. § 
17.1002 (2006).  VAMC has failed to show that a VA facility 
was feasibly available to receive the veteran in his emergent 
condition.



ORDER

Payment or reimbursement of the cost of unauthorized 
emergency medical service provided to the veteran by on 
January 14-15, 2004, is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


